Exhibit 10.25

Non-Qualified Retirement/Savings Plan of Apache Corporation

Apache Corporation (“Apache”) sponsors the Non-Qualified Retirement/Savings Plan
of Apache Corporation (the “Plan”). In section 8.02 of the Plan, Apache reserved
the right to amend the Plan from time to time. Apache hereby exercises that
right, as follows, effective as of January 1, 2013, by adding a sentence to the
end of section 2.01 to clarify the relationship of the Plan and the Apache
Corporation Restorative Retirement Plan, so that section 2.01 shall read as
follows:

The Committee shall from time to time in its sole discretion select those
Employees who are eligible to participate in the Plan from those Employees who
are among a select group of management or highly compensated employees.
Furthermore, (a) an Employee is eligible to make Participant Deferrals to this
Plan from his Compensation only if the Employee is not eligible to make similar
deferrals to the Apache Corporation Non-Qualified Restorative Retirement Savings
Plan (the “Restorative Plan”) from the same Compensation, and (b) an Employee is
eligible to receive an allocation of Company Deferrals with respect to his
Compensation only if he or she is not eligible to receive similar company
deferrals attributable to the same Compensation in the Restorative Plan.

EXECUTED this 8th day of November, 2012.

 

APACHE CORPORATION By:   /s/ Margery M. Harris              

Margery M. Harris

Executive Vice President, Human Resources

 

Prepared November 7, 2012

 

Page 1 of 1